



COURT OF APPEAL FOR ONTARIO

CITATION: Foster v. Toronto (City), 2015 ONCA 620

DATE: 20150914

DOCKET: C59593

Gillese, Pepall and Lauwers JJ.A.

BETWEEN

Lori Lee Foster

Plaintiff (Appellant)

and

City of Toronto

Defendant (Respondent)

Lori Lee Foster, acting in person

Michelle Brady, for the respondent

Heard: September 11, 2015

On appeal from the judgment of Justice Paul Perell of the
    Superior Court of Justice, dated October 14, 2015.

APPEAL BOOK ENDORSEMENT

[1]

Ms. Foster lived in a number of homeless shelters between 2002 and 2010.
    In this action, she alleges that her application for subsidized housing was
    mishandled because it did not note her status as a victim of abuse. She contends
    that had her application been properly handled, she would have obtained
    permanent housing earlier.

[2]

The City moved for summary judgment. The motion was granted on two
    bases. The first is that there was no genuine issue for trial. The second is
    related to the alleged expiration of the limitation period.

[3]

We agree with the motion judge that the claim discloses no reasonable
    cause of action and dismiss the appeal on that basis. The City was not
    directly, indirectly or vicariously responsible for the staff against whom Ms.
    Foster claimed. While the City provides funding to those shelters, they are
    independently operated and managed. Accordingly, it is unnecessary for this
    court to address the limitation period issue.

[4]

The appeal is dismissed. No costs order.


